19-23649-rdd       Doc 1827        Filed 10/20/20 Entered 10/20/20 14:13:19                     Main Document
                                               Pg 1 of 5



 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

 In re:                                                         Chapter 11

 PURDUE PHARMA L.P., et al.,                                    Case No. 19-23649 (RDD)

                  Debtors.1                                     (Jointly Administered)



                   STIPULATION AND AGREED ORDER
       FOR THE WITHDRAWAL WITHOUT PREJUDICE OF THE CITY OF
     BELLEFONTAINE NEIGHBORS, MISSOURI’S MOTION TO ALLOW LATE
 FILED PROOF OF CLAIM TO BE TREATED AS TIMELY FILED PROOF OF CLAIM

          This Stipulation and Order (the “Stipulation and Order”) is entered into as of October 6,

2020, by and between Purdue Pharma L.P. and the other debtors in its above-captioned chapter 11

cases (collectively, the “Debtors” and the “Bankruptcy Cases”) and the City of Bellefontaine

Neighbors, Missouri (the “City of Bellefontaine Neighbors”) (each a “Party” and collectively

the “Parties”). The Parties agree, subject to the approval of the United States Bankruptcy Court

for the Southern District of New York (the “Bankruptcy Court”), as follows:




1 The Debtors in these cases, along with the last four digits of each Debtor’s registration number in the applicable

jurisdiction, are as follows: Purdue Pharma L.P. (7484), Purdue Pharma Inc. (7486), Purdue Transdermal
Technologies L.P. (1868), Purdue Pharma Manufacturing L.P. (3821), Purdue Pharmaceuticals L.P. (0034),
Imbrium Therapeutics L.P. (8810), Adlon Therapeutics L.P. (6745), Greenfield BioVentures L.P. (6150), Seven
Seas Hill Corp. (4591), Ophir Green Corp. (4594), Purdue Pharma of Puerto Rico (3925), Avrio Health L.P.
(4140), Purdue Pharmaceutical Products L.P. (3902), Purdue Neuroscience Company (4712), Nayatt Cove
Lifescience Inc. (7805), Button Land L.P. (7502), Rhodes Associates L.P. (N/A), Paul Land Inc. (7425),
Quidnick Land L.P. (7584), Rhodes Pharmaceuticals L.P. (6166), Rhodes Technologies (7143), UDF LP (0495),
SVC Pharma LP (5717) and SVC Pharma Inc. (4014). The Debtors’ corporate headquarters is located at One
Stamford Forum, 201 Tresser Boulevard, Stamford, CT 06901.
19-23649-rdd     Doc 1827      Filed 10/20/20 Entered 10/20/20 14:13:19             Main Document
                                           Pg 2 of 5



                                           RECITALS

       A.      The Debtors commenced the above-captioned chapter 11 cases under title 11 of the

United States Code (the “Bankruptcy Code”) on September 15, 2019 (the “Petition Date”).

       B.      The Bankruptcy Court established June 30, 2020, as the deadline for each person,

entity, governmental unit, and Native American Tribe to file a proof of claim against the Debtors

which arose on or prior to the Petition Date (the “General Bar Date”) [See Dkt. No. 800].

       C.      By order dated June 3, 2020, the General Bar Date was extended to Thursday, July

30, 2020 at 5:00 p.m. (Prevailing Eastern Time) (the “Extended General Bar Date”) [See Dkt.

No. 1221].

       D.      On August 17, 2020, the City of Bellefontaine Neighbors submitted a proof of claim

after the Extended General Bar Date (the “Late Filed Claim”) and filed the City Of Bellefontaine

Neighbors, Missouri’s Motion To Allow Late Filed Proof Of Claim To Be Treated As Timely Filed

Proof Of Claim (the “Motion”) [Dkt. No. 1580] seeking to treat the Late Filed Claim as a timely

filed proof of claim for all purposes in these Bankruptcy Cases.

       E.      On October 2, 2020, the City of Bellefontaine Neighbors filed its Motion for Leave

to Amend Its Motion to Allow Late Filed Proof of Claim to be Treated as Timely Filed Proof of

Claim seeking to file a supplemental Proof of Claim attached thereto as Exhibit B (the “Amended

Motion”) [Dkt. No. 1775].

       F.      Given the status of the Bankruptcy Cases, and, particularly, the manner in which

the non-federal public side opioid claimants currently contemplate treating municipalities in a plan

of reorganization, the Parties agree that the issue raised in the Motion does not need to be resolved




                                                  2
19-23649-rdd     Doc 1827     Filed 10/20/20 Entered 10/20/20 14:13:19             Main Document
                                          Pg 3 of 5



now, and it is further agreed that any delay in resolution of the Motion will not prejudice the City

of Bellefontaine Neighbors.

       NOW, THEREFORE, the following is hereby stipulated and agreed to, subject to the

approval of the Bankruptcy Court:

       1.      The preceding recitals are incorporated into this Stipulation and Order by this

reference.

       2.      The Motion and the Amended Motion are withdrawn without prejudice.

       3.      Notwithstanding the Late Filed Claim, the City of Bellefontaine Neighbors shall

receive notice and service of the following pleadings in the same manner as other similarly situated

creditors that filed a proof of claim on or before the Extended General Bar Date: notice of any

proposed disclosure statement, as may be revised and amended, any proposed plan of

reorganization, as may be revised and amended, and solicitation material thereof.

       4.      The City of Bellefontaine Neighbors is authorized, but not directed, to refile the

Motion only after the following conditions are satisfied: (i) the City of Bellefontaine Neighbors

has been served with a proposed plan of reorganization filed by the Debtors and (ii) the Bankruptcy

Court has approved a disclosure statement and set forth a voting deadline for acceptance or

rejection of the proposed plan.

       5.      If the City of Bellefontaine Neighbors decides to refile the Motion, the refiled

Motion shall be scheduled and heard on or before the plan voting deadline established by the

Bankruptcy Court.

       6.      The City of Bellefontaine Neighbors shall be authorized, but not directed, to vote

to accept or reject the plan and such vote may be transmitted on or before the voting deadline,


                                                  3
19-23649-rdd     Doc 1827      Filed 10/20/20 Entered 10/20/20 14:13:19                Main Document
                                           Pg 4 of 5



which vote shall be held in abeyance pending decision by the Bankruptcy Court on the refiled

Motion. For the avoidance of doubt, a vote by the City of Bellefontaine Neighbors to accept or

reject the plan will only be valid upon the Bankruptcy Court’s granting of the refiled Motion.

       7.      No party in interest in these cases, including the Debtors, may object to the refiled

Motion on the basis of delay between the filing of the Motion and the hearing on the refiled Motion,

but any party in interest in these cases may object to the refiled Motion on any other basis. The

Parties’, and every party in interests’, rights and defenses are otherwise reserved.

       8.      This Stipulation and Order may be executed in counterparts, and each counterpart,

when so executed and delivered, shall be deemed an original, and all counterparts, taken together,

shall constitute one and the same Stipulation and Order.

       9.      Except as expressly set forth in this Stipulation, nothing contained herein shall be

an admission or waiver of the substantive or procedural rights, remedies, claims, or defenses of

any of the Parties in these chapter 11 cases, whether at law or equity.

       10.     The headings used in this Stipulation and Order are for convenience of reference

only and shall not be used or deemed to explain or modify the terms of any provision hereof.

       11.     The undersigned represent that they are fully authorized to enter into this

Stipulation and Order on behalf of their respective client(s).

       12.     The Bankruptcy Court shall retain exclusive jurisdiction to resolve any disputes or

controversies arising from or related to this Stipulation and Order.



       IN WITNESS WHEREOF, the Parties have executed this Stipulation and Order

on this 6 day of October, 2020.


                                                  4
19-23649-rdd    Doc 1827     Filed 10/20/20 Entered 10/20/20 14:13:19         Main Document
                                         Pg 5 of 5



WHITE COLEMAN & ASSOCIATES,
                                                  DAVIS POLK & WARDWELL LLP
Dated:   __________________, 2020
         White Plains, New York



                                              THE HONORABLE ROBERT D DRAIN
                                              UNITED STATES BANKRUPTCY JUDGE
LLC
                                                  By: /s/ James I. McClammy
By: /s/ Dorothy White-Coleman                     450 Lexington Avenue
                                                  New York, NY 10017
500 North Broadway, Suite 1300                    Telephone: (212) 450-4000
St. Louis, MO 63102                               Facsimile: (212) 701-5800
Telephone: (314) 621-7676                         Marshall S. Huebner
Dorothy White-Coleman                             Benjamin S. Kaminetzky
                                                  Timothy Graulich
Counsel to City of Bellefontaine Neighbors,       Eli J. Vonnegut
Missouri                                          James I. McClammy

                                                  Counsel to the Debtors
                                                  and Debtors in Possession

SO ORDERED



/s/Robert D. Drain
United States Bankruptcy Judge

Dated: White Plains, New York
       October 20, 2020




                                              5
